Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

                This EMPLOYMENT AGREEMENT effective July 1, 2007, is by and
between Veeco Instruments Inc., a Delaware corporation (the “Company” or
“Employer”), and John R. Peeler (“Executive”).

 

                The Company and Executive hereby agree as follows:

 

                1.             Definitions.  As used herein, the following
definitions shall apply:

 

                                “Board” shall mean the Board of Directors of the
Company.

 

                                “Change of Control” shall mean:  (a) any person
or group of persons becomes the beneficial owner of securities representing 50
percent or more of the Company’s outstanding voting securities, or (b) the
approval by the Company’s stockholders of one of the following:

 

(i)  Any merger or statutory plan of exchange (“Merger”) in which the Company
would not be the surviving corporation or pursuant to which the Company’s voting
securities would be converted into cash, securities or other property, other
than a Merger in which the holders of the Company’s voting securities
immediately prior to the Merger have the same proportionate ownership of voting
securities of the surviving corporation after the Merger;

 

(ii)  Any Merger in which the holders of outstanding voting securities of Veeco
prior to such Merger will not, in the aggregate, own a majority of the
outstanding voting securities of the combined entity after such Merger; or

 

(iii)  Any sale or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the Company’s assets or the
adoption of any plan or proposal for the Company’s liquidation or dissolution.

 

                                “Disability” shall mean (i) the inability of
Executive (whether due to accident, sickness or other cause) to perform his
designated responsibilities for the Company for a period that would entitle
Executive to qualify for long-term disability benefits under the Company’s
then-current long-term disability insurance program or (ii) in the absence of
such a program, the Executive is, by reason of any medically determinable
physical or mental impairment which can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident, disability or health
plan covering employees of the Company. Disability of Executive shall be
determined by the Board.

 

                                “Severance Period” shall mean the Severance
Period specified on the signature page hereto.

 

                                Termination for “Cause” shall mean a termination
based on (i) Executive’s willful and substantial misconduct in the performance
of his duties, (ii) Executive’s willful failure to

 

 

--------------------------------------------------------------------------------


 

perform his duties after two weeks written notice from the Company (other than
as a result of a total or partial incapacity due to a physical or mental
illness, accident or similar event), (iii) the Executive’s material breach of
any of the agreements contained in Sections 5, 6 or 7 hereof, (iv) the
commission by Executive of any material fraudulent act with respect to the
business and affairs of the Company or any subsidiary or affiliate thereof or
(v) Executive’s conviction of (or plea of nolo contendere to) a crime
constituting a felony.  The Company may terminate Executive’s employment for
Cause only with the approval of a majority of the Board.  Prior to any
termination for Cause as defined in subsections (i), (ii), (iii) and (iv),
herein, Executive shall have an opportunity to appear before the Board to
present his position, provided that such appearance shall be scheduled within
two calendar weeks after Executive’s receipt of a notice of intent to terminate
which specifies the facts on which the proposed termination for cause is based.

 

                                Termination for “Good Reason” shall mean
termination by Executive of his employment with the Company hereunder based on:

 

(a)           an involuntary diminution in the Executive’s position, title,
responsibilities, authority or reporting responsibilities;


(B)           AN INVOLUNTARY MATERIAL REDUCTION BY THE COMPANY IN EXECUTIVE’S
BASE SALARY (OTHER THAN A SALARY REDUCTION MADE AS PART OF A SALARY REDUCTION
PROGRAM AFFECTING EMPLOYEES SIMILARLY SITUATED TO EXECUTIVE GENERALLY);


(C)           A SIGNIFICANT REDUCTION BY THE COMPANY IN TOTAL BENEFITS AVAILABLE
TO EXECUTIVE UNDER CASH INCENTIVE, STOCK INCENTIVE AND OTHER EMPLOYEE BENEFIT
PLANS (OTHER THAN A REDUCTION IN BENEFITS AFFECTING EMPLOYEES SIMILARLY SITUATED
TO EXECUTIVE GENERALLY);

 

(d)           an involuntary relocation of the Executive’s primary place of work
by more than 50 miles from its then current location (it being understood that
Executive’s decision not to relocate would not be a basis for Termination for
Cause);

 

(e)           the Executive is not appointed to the Board within thirty (30)
days of his first day of employment with the Company or thereafter involuntarily
ceases to be a member of the Board, or

 

(f)            the breach by the Company of any of its material obligations
under this Agreement.

 

A termination will not be considered Good Reason as defined herein unless
Executive provides the Company with written notice of the existence of the
applicable condition described in clauses (a) through (f) above no later than 90
days after the initial existence of such condition is known by the Executive and
the Company fails to remedy such condition within 30 days of the date of such
written notice.

 

2

--------------------------------------------------------------------------------


 

                2.             Employment.

 

                (a)           General.  The Company hereby employs the Executive
in the position set forth on the signature page hereto or such other position as
the Company and Executive may mutually agree, and the Executive hereby accepts
such employment by the Company, upon the terms and conditions set forth herein. 
The Executive will faithfully perform the duties and responsibilities of such
office, as they may be assigned from time to time by the Board.  In addition,
while Executive is employed by the Company, the Company will use its best
efforts to ensure the Executive is a member of the Board.  The Executive shall
devote his full business time, attention and energy to the business of the
Company.  The Executive will not be engaged in any other business activity
which, in the reasonable judgment of the Board, conflicts with the duties of the
Executive hereunder, whether or not such activity is pursued for gain, profit or
other pecuniary advantage.  The parties agree that Executive’s employment with
the Company constitutes “at-will” employment which may be terminated by either
party at any time, upon written notice to the other, with or without cause or
for any or no cause.  As described in this Agreement, Executive may be entitled
to severance benefits depending upon the circumstances of Executive’s
termination of employment.  Notwithstanding the foregoing, nothing herein shall
prohibit the Executive from serving on boards of directors or committees with
the Board’s prior approval.

 

                (b)           Base Salary.  The Company will pay Executive an
annual base salary in the amount specified as the Initial Base Salary on the
signature page hereto (“Base Salary”), payable in accordance with the Company’s
normal payroll policy.  The Base Salary shall be reviewed annually for increases
but may not be decreased (other than a salary reduction made as part of a salary
reduction program affecting employees similarly situated to Executive
generally).

 

                (c)           Bonus.

(i)         Management Bonus Plan.  The Executive shall be eligible to
participate in cash incentive plans as established from time to time by the
Compensation Committee of the Board (the “Committee”) and subject to achievement
of the performance goals specified thereunder.  Executive’s target bonus will be
100% of Base Salary for the plan year for this bonus plan (January 1 through
December 31).  For the first year of service, the bonus payment will be
pro-rated to reflect the actual start date.

(ii)        Sign-On Bonus.  A sign-on bonus, in the amount of $1,000,000 shall
be paid to Executive on or before December 31, 2007; provided that Executive is
actively employed by the Company and in good standing on the aforementioned
payment date; provided, further, that (A) if Executive’s employment is
terminated by the Company for Cause or by Executive without Good Reason prior to
the first anniversary of Executive’s start date with the Company, then Executive
shall reimburse the Company for the full amount of the sign-on bonus, and (B) if
Executive’s employment is terminated by the Company for Cause or by Executive
without Good Reason on or after the first anniversary of Executive’s start date
with the Company and prior to the second anniversary of Executive’s start date
with the Company, then Executive shall reimburse the Company for one-half (1/2)
of the sign-on bonus.  Such reimbursement shall be made by Executive within 10
days of such termination.

 

3

--------------------------------------------------------------------------------


 

(iii)       Long-Term Cash-Based Incentive Plan.  Executive shall be eligible to
participate in the Company’s Long-Term Cash-Based Incentive Plan, as established
from time to time by the Committee and subject to achievement of the performance
goals specified thereunder.  Executive’s target bonus will be 75% of Base
Salary, pro-rated for the first year of employment to reflect the actual start
date.  Awards payable under this plan will be earned over a three-year period
based on the achievement of performance metrics.

 

                (d)           Benefits; Stock Options; Restricted Stock.  In
addition to the Base Salary and bonus plans referred to above, the Executive
shall be entitled to participate in such employee benefit plans or programs of
the Company, and shall be entitled to such other fringe benefits, as are from
time to time made available by the Company generally to employees of the
Executive’s position, tenure, salary, and other qualifications.  Without
limiting the generality of the foregoing, the Executive shall receive:

(i)         Initial Hire Grants.  Effective upon Executive’s first day of
employment (the “Grant Date”), Executive shall be granted the following pursuant
to the terms of the Company’s 2000 Stock Incentive Plan, as amended (the
“Plan”):

(1)           A restricted stock award in the amount of 150,000 shares of Veeco
Common Stock and subject to the terms and conditions specified in the form of
award notice attached hereto as Appendix A.  The restrictions on these shares
will lapse with respect to one third of the total award on each of the first
three anniversaries of the Grant Date as specified in Appendix A.

(2)           A stock option award to purchase 250,000 shares of Veeco Common
Stock with an exercise price equal to the fair market value of Veeco Common
Stock on the Grant Date and subject to the terms and conditions specified in the
Plan.  One third of these options shall become exercisable on each of the first
three anniversaries of the Grant Date.

 

(ii)        2008 Grants.  On the same date as annual awards are generally made
to other eligible employees (the “2008 Grant Date”), Executive shall, if
actively employed in good standing, receive the following:

(1)           A restricted stock award in the amount of 50,000 shares of Veeco
Common Stock. The restrictions on these shares will lapse with respect to one
third of the total award on each of the first three anniversaries of the 2008
Grant Date and this award shall be subject to terms and conditions substantially
similar to those specified in Appendix A.

(2)           A stock option award to purchase 100,000 shares of Veeco Common
Stock with an exercise price equal to the fair market value of Veeco Common
Stock on the 2008 Grant Date.  One third of these options shall become
exercisable on each of the first three anniversaries of the 2008 Grant Date and
these options shall be subject to the terms and conditions specified in the
Plan.

In the event of any change in the capital structure of the Company on or before
the 2008 Grant Date, the number of shares of Veeco Common Stock subject to the
2008 Grants shall be adjusted equitably to reflect any such change.

 

4

--------------------------------------------------------------------------------


 

(iii)       Car Allowance.  During the employment period, the Company will pay
the Executive a car allowance of $1,500, subject to applicable tax withholding,
which shall be paid not less frequently than on a monthly basis in accordance
with the Company’s regular payroll practices.

(iv)       Vacation.  Executive shall accrue vacation at the rate of four weeks
per calendar year.  As of the start date of employment, Executive shall be
awarded a vacation bank of two weeks of vacation and during the remainder of
calendar year 2007 will accrue vacation at the rate consistent with an annual
four week vacation accrual.

 

(v)        Relocation.  Executive’s office will be based in Woodbury, New York. 
During the first year of Executive’s employment (and prior to Executive’s
relocation to the Woodbury, NY area), the Company will reimburse Executive’s
reasonable housing and transportation expenses, including a tax gross-up for
these amounts.  Such amounts, including the tax gross-up, shall not exceed
$100,000.  The Company shall also reimburse Executive an amount equal to closing
costs on the sale and purchase of a home and movement/storage of household goods
at such time as Executive relocates to the Woodbury, NY area.

 

                (e)           Reimbursement of Expenses.  The Company will
reimburse the Executive, in accordance with the practices in effect from time to
time for other officers or staff personnel of the Company, for all reasonable
and necessary traveling expenses and other disbursements incurred by the
Executive for or on behalf of the Company in the performance of the Executive’s
duties hereunder, upon presentation by the Executive to the Company of
appropriate vouchers or documentation.

 

                (f)            Continuation of Benefits.  The Executive
acknowledges and agrees that the Company does not guarantee the adoption or
continuance of any particular employee benefit plan or program or other fringe
benefit during the employment period, and participation by the Executive in any
such plan or program shall be subject to the rules and regulations applicable
thereto.

 

                (g)           Certain Reimbursement Requirements.  Any
reimbursement provided under Section 2(d)(v) and Section 2(e) shall (i) be paid
no later than the last day of Executive’s tax year following the tax year in
which the expense was incurred, (ii) not be affected by any other expenses that
are eligible for reimbursement in any tax year and (iii) not be subject to
liquidation or exchange for another benefit; provided, however, a reimbursement
payment for tax gross-ups shall be made no later than the end of the Executive’s
tax year immediately following the tax year in which Executive remits the
related taxes to an agency.

 

5

--------------------------------------------------------------------------------


 

                3.             Compensation Upon Termination.  (a)  If
Executive’s employment with the Company terminates for any reason (including,
death or Disability and whether or not such termination results from or is in
connection with a Change in Control), other than pursuant to a termination of
Executive’s employment for Cause or a resignation by the Executive without Good
Reason, and contingent upon Executive’s compliance with this Agreement and
execution of the Release of Claims (as provided in Section 4 below), without
revocation, Executive (or, if applicable, his estate) shall be entitled to the
following benefits:

 

(i)                                     The Company shall pay Executive
severance in an amount equal to the amount of Executive’s annual base salary as
in effect immediately prior to such termination (but without regard to any
salary reduction program then in place) which would have been payable over the
Severance Period absent such termination.  This severance shall be payable over
the Severance Period in equal installments on Employer’s regular pay days, in
each case commencing on the Company’s first pay day which is at least 21 days
after the later of (i) expiration of the applicable revocation period following
execution of the Release of Claims (without revocation) and (ii) the termination
date.

 

(ii)                                  Executive shall be entitled to receive a
pro rata portion of his target bonus for the year in which termination occurs
under the management bonus plan in effect at the time of termination.  Such
amount shall be payable on the later of:  (i) expiration of the applicable
revocation period following execution of the Release of Claims (without
revocation) and (ii) the same date(s) that the Company makes it bonus payments
to employees generally with regard to such year.

 

(iii)                               During the Severance Period, the Executive
shall be entitled to participate in all group health and insurance programs and
all other benefits, fringe benefits and perquisites available generally to
senior executives of the company (including in the case of health programs,
continued coverage for the Executive’s spouse and eligible dependents).  In the
event that the Executive’s participation in any such plan or program is
prohibited by operation of law or by the terms of such plan or program as in
effect immediately preceding the date of termination of the employment period,
the Company shall arrange to provide (or reimburse Executive for the reasonable
cost of) benefits substantially similar to those which the Executive would have
been entitled to receive under such plans and programs.  In either event, the
level of Company contribution to such plans shall be equal to the contribution
level for an active executive of the Company.  Nothing herein shall require the
Company to maintain any group benefit plans for its senior executives or prevent
the Company from modifying its group benefit plans or contribution level for its
senior executives. Any reimbursement or benefit the Executive is entitled to
receive pursuant to this Section 3(a)(iii) shall (I) be paid no later than the
last day of Executive’s tax year following the tax year in which the expense was
incurred, (II) not be affected by any other expenses that are eligible for
reimbursement in any tax year and (III) not be subject to liquidation or
exchange for another benefit.

 

6

--------------------------------------------------------------------------------


 

(iv)                              Any options to purchase shares of the
Company’s stock which are held by Executive as of the date of termination that
were not vested and exercisable as of such date shall become immediately and
fully vested and exercisable as of such date.

 

(v)                                 Executive shall retain the right to exercise
any options to purchase shares of the Company’s stock which are held by
Executive as of the date of termination until the earlier of (a) the end of the
Severance Period and (b) the expiration of the original full term of each such
option.

 

(vi)                              Any shares of restricted stock or restricted
stock units which are held by Executive as of the date of termination shall
become vested and the restrictions with regard thereto shall lapse upon such
termination.

 

(vii)                           The Sign-On Bonus, if not previously paid, shall
be paid within 21 days after the later of (I) expiration of the applicable
revocation period following execution of the Release of Claims (without
revocation) and (II) the termination date.

 

                (b)           If Executive’s employment with the Company is
terminated by the Company for Cause or is terminated by Executive without Good
Reason, the Executive will not have any further rights or claims against the
Company under this Agreement except the right to receive (i) the unpaid portion
of Executive’s base salary computed on a pro rata basis to the date of
termination, (ii) payment of his previously accrued but unpaid rights that are
then payable in accordance with the terms of any incentive compensation, equity
incentive, retirement, employee welfare or other employee benefit plans or
programs of the Company in which the Executive is then participating, and (iii)
reimbursement for any expenses for which the Executive shall not have
theretofore been reimbursed, provided such reimbursement shall be subject to the
applicable requirements provided in Section 2(g).

 

                4.             Release of Claims.  Receipt of the benefits
described in Section 3 is conditioned upon the execution by Executive (without
revocation) of a general release and waiver of claims against the Company in a
form satisfactory to the Company.  In the case of termination on account of
death or Disability, such general release and waiver of claims may be provided
by Executive’s personal representative or in another manner reasonably
satisfactory to the Company.

 

                5.             Confidentiality and Assignment of Inventions.

 

                (a)           Confidentiality.  During the term of Executive’s
employment with Employer and for five years thereafter, Executive will not use
or disclose to any individual or entity any Confidential Information (as defined
below) except (i) in the performance of Executive’s duties for Employer, (ii) as
authorized in writing by Employer, or (iii) as required by law or legal process,
provided, that, prior written notice of such required disclosure is provided to
Employer and, provided, further, that, all reasonable efforts to preserve the
confidentiality of such information shall be made.  As used herein,
“Confidential Information” shall mean information that (i) is used or
potentially useful in Employer’s business, (ii) Employer treats as proprietary,

 

7

--------------------------------------------------------------------------------


 

private or confidential, and (iii) is not generally known to the public. 
“Confidential Information” includes, without limitation to, information relating
to Employer’s products or services, processing, manufacturing, selling, customer
lists, call lists, customer data, memoranda, notes, records, technical data,
sketches, plans, drawings, chemical formulae, trade secrets, composition of
products, research and development data, sources of supply and material,
operating and cost data, financial information, and information contained in
manuals or memoranda.  “Confidential Information” also includes proprietary
and/or confidential information of Employer’s customers, suppliers and trading
partners who may share such information with Employer pursuant to a
confidentiality agreement or otherwise.  The Executive agrees to treat all such
customer, supplier or trading partner information as “Confidential Information”
hereunder.

 

                (b)           Inventions.  (i)  Attached as Appendix B hereto is
a compete and accurate list of each invention, discovery, idea, improvement or
application (each, an “Invention”) whether or not patentable, conceived,
developed, created or made by Executive, either alone or with others, prior to
employment with Employer.  Except as set forth on Appendix B, Executive has no
unpatented Inventions which are to be withheld from this Agreement and all
present or future Inventions that are created, conceived, developed or made by
Executive during his employment or pursuant to clause 5(b)(ii)(B) of this
Agreement are subject to assignment to Employer hereunder.

 

                                (ii)           Executive shall promptly advise
Employer, in writing, of each Invention, whether or not patentable, which is in
any way or manner related to the business of Employer or resulting from or was
suggested by any work done for Employer and which is conceived, developed,
created or made by Executive, alone or with others, (A) during his employment
with Employer or (B) within two years after the termination of Executive’s
employment with Employer but which is based on Employer’s trade secrets or
Confidential Information (each, an “Employer Related Invention”).  Each Employer
Related Invention shall become the sole and exclusive property of Employer. 
Executive agrees to disclose the same promptly to Employer, to execute all
documents requested by Employer for vesting in it the entire right, title and
interest in and to the same, to execute all documents requested by Employer for
filing and prosecuting such applications for patents, copyrights and/or
trademarks as Employer, in its sole discretion may desire to prosecute, and to
give Employer all the assistance it reasonably requires, including the giving of
testimony in any suit, action or proceeding, in order to obtain, maintain and
protect Employer’s right therein and thereto.

 

                                (iii)          The assignment of inventions
contained herein shall not apply to an invention that the Executive develops
entirely on his own time without using the Employer’s equipment, supplies,
facilities or trade secret information except for those inventions that either: 
(1) relate at the time of conception or reduction to practice of the invention
to the Employer’s business, or actual or demonstrably anticipated research or
development of the Employer; or (2) result from any work performed by the
Executive for the Employer.

 

                (c)           Independent Obligations.  Executive acknowledges
and agrees that the obligations and covenants under this Section 5 are intended
to be, and shall be construed as, agreements separate and independent from other
terms and provisions of his employment.  The existence of any claim or cause of
action by Executive against Employer, whether predicated on Executive’s

 

8

--------------------------------------------------------------------------------


 

employment or otherwise, shall not constitute a defense to the enforcement by
Employer of said covenants.

 

                (d)           Survival.  In the event of termination of
employment by either party, the provisions of this Section 5 will remain in
effect.  Upon termination, Executive will immediately deliver to Employer all
property belonging to Employer then in the Executive’s possession or control,
including all Documents embodying Confidential Information.  As used herein,
“Documents” shall mean originals or copies of files, memoranda, correspondence,
notes, photographs, slides, overheads, audio or video tapes, cassettes, or
disks, and records maintained on computer or other electronic media.

 

                6.             Non-Competition.  For the duration of Executive’s
employment with the Company and (a) if severance is payable under Section 3
following the termination of such employment, for the Severance Period or (b) if
severance is not payable under Section 3 following termination of such
employment, for twelve (12) months following such termination (collectively, the
“Noncompete Period”), Executive will not, without the prior written consent of
the Company, directly or indirectly, engage or invest in, own, manage, operate,
finance, control or participate in the ownership, management, operation,
financing or control of, be employed by, associated with, or in any manner
connected with, lend Executive’s name to, lend Executive’s credit to or render
services or advice to, any business whose products or activities compete in
whole or in part with the former, current or currently contemplated products or
activities of the Company or any of its subsidiaries, in any state of the United
States or in any country in which the Company or any of its subsidiaries sells
products or conducts business; provided, however, that Executive may purchase or
otherwise acquire up to (but not more than) one percent of any class of
securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended.  Executive agrees that this
covenant is reasonable with respect to its duration, geographical area, and
scope.  During the Noncompete Period, Executive will, within ten days after
accepting any employment, advise the Company of the identity of any employer of
Executive.  Receipt of the benefits provided under Section 3 is conditioned upon
compliance by Executive with this Section.

 

                7.             Non-Solicitation; Non-Hire.  For the Noncompete
Period, Executive hereby agrees that Executive will not, directly or indirectly,
either for himself or any other person:  (a) induce or attempt to induce any
employee of the Company or any of its subsidiaries to leave the employ of the
Company or such subsidiary, (b) in any way interfere with the relationship
between the Company and its subsidiaries and any employee of the Company or any
of its subsidiaries, (c) employ, or otherwise engage as an employee, independent
contractor or otherwise, any current or former employee of the Company or any of
its subsidiaries, other than such former employees who have not worked for the
Company or any of its subsidiaries in the prior 12 months; (d) induce or attempt
to induce any customer, supplier, licensee or business relation of the Company
or any of its subsidiaries to cease doing business with the Company or such
subsidiary, or in any way interfere with the relationship between the Company
and its subsidiaries and any customer, supplier, licensee or business relation
of the Company or any of its subsidiaries; or (e) solicit the business of any
person known to Executive to be a customer of

 

9

--------------------------------------------------------------------------------


 

the Company or any of its subsidiaries, whether or not Executive had personal
contact with such person, with respect to products or activities which compete
in whole or in part with the former, current or currently contemplated products
or activities of the Company and its subsidiaries or the products or activities
of the Company and its subsidiaries in existence or contemplated at the time of
termination of Executive’s employment.  Receipt of the benefits provided under
Section 3 is conditioned upon compliance by Executive with this Section.

 

                8.             Cutback of Certain Payments.  Notwithstanding any
provision in this Agreement, in the event that Executive would receive a greater
after-tax benefit from the Capped Benefit (as defined below) than from the
payments due as a result of the termination of Executive hereunder and under any
other agreement, plan or program (the “Specified Benefits”), the Capped Benefit
shall be paid to Executive and the Specified Benefits shall not be paid.  The
“Capped Benefit” shall mean the Specified Benefits, reduced by the amount
necessary to prevent any portion of the Specified Benefits from being “parachute
payments” as defined in Section 280G(b)(2) of the Internal Revenue Code of 1986,
as amended (“IRC”), or any successor provision.  For purposes of determining
whether Executive would receive a greater after-tax benefit from the Capped
Benefit than from the Specified Benefits, there shall be taken into account all
payments and benefits Executive will receive upon a change in control of the
Company (collectively, excluding the Specified Benefits, the “Change of Control
Payments”).  To determine whether Executive’s after-tax benefit from the Capped
Benefit would be greater than Executive’s after-tax benefit from the Specified
Benefits, there shall be subtracted from the sum of the before-tax Specified
Benefits and the Change of Control Payments (including the monetary value of any
non-cash benefits) any excise tax that would be imposed under IRC § 4999 and all
federal, state and local taxes required to be paid by Executive in respect of
the receipt of such payments, assuming that such payments would be taxed at the
highest marginal rate applicable to individuals in the year in which the
Specified Benefits are to be paid or such lower rate as Executive advises the
Company in writing is applicable to Executive.  In the event that the Company
and Executive are unable to agree as to the amount of the reduction described
above, if any, Executive shall select a law firm or accounting firm from among
those regularly consulted (during the twelve-month period immediately prior to
the date of termination) by the Company regarding federal income tax matters,
and such law firm or accounting firm shall determine the amount of such
reduction and such determination shall be final and binding upon Executive and
the Company.

 

                9.             Injunctive Relief.  A breach of Executive’s
obligations under Section 5, 6 or 7 hereof may not be one which is capable of
being easily measured by monetary damages and, consequently, Executive
specifically agrees that such sections may be enforced by injunctive relief. 
Further, Executive specifically agrees that, in addition to such injunctive
relief, and not in lieu of it, the Company may also bring suit for damages
incurred by the Company as a result of a breach of Executive’s obligations under
such sections.

 

                10.           Arbitration; Waiver of Jury Trial.  Except as
provided below and as provided in Section 9, any dispute or claim arising under
this Agreement or in connection with Executive’s employment with the Company
shall be settled solely by arbitration held in accordance with the Employment
Dispute Procedures of the American Arbitration Association and held in the
county and state in which Executive’s place of employment is located, or any
other location mutually agreed upon by the parties.  Such proceedings and
evidence shall be confidential.  The arbitrator

 

10

--------------------------------------------------------------------------------


 

shall have the power and the authority to make such decisions and awards as he
or she shall deem appropriate, including, but not limited to, granting
compensatory damages, costs and attorneys fees to the prevailing party, and the
granting or issuance of such mandatory directions, prohibitions, orders,
restraints and other injunctions (other than any of the foregoing that would
reestablish the employment relation formerly existing between Executive and the
Company) that he or she may deem necessary or advisable directed to or against
any of the parties, including a direction or order requiring specific
performance of any covenant, agreement or provision of this Agreement as a
result of a breach or threatened breach thereof.  This agreement to arbitrate
all disputes between the parties includes, but is not limited to, claims under
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
the Family and Medical Leave Act, Title VII of the Civil Rights Act of 1964, the
New York State Human Rights Law, class action claims, all common law claims and
any other federal, State or local law or regulation.  The cost of such
arbitration shall be borne equally by the parties unless otherwise directed by
the arbitrator.  Any decision of the arbitrator shall be final, binding and
conclusive upon all of the parties hereto and said decision may be entered as a
final judgment in any court of competent jurisdiction.  With respect to the
claims described in Section 9 and to the extent that any claim is found not to
be subject to arbitration, such claims shall be decided either by the U.S.
District Court or the state court of general jurisdiction in and for the
judicial district in which Executive’s place of employment is located, by a
judge sitting without a jury, to ensure rapid adjudication of those claims and
proper application of existing law.

 

                11.           Governing Law; Severability.  This Agreement will
be governed by, and construed and enforced in accordance with, the laws of the
State of New York, without regard to the conflicts of laws principles thereof. 
If any provision of this Agreement is prohibited or unenforceable in any
jurisdiction, then such provision will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.

 

                12.           Notices.  Notices and other communications
hereunder will be in writing and will be delivered personally or sent by air
courier or first class certified or registered mail, return receipt requested
and postage prepaid, addressed as follows:

 

if to the Company, to:

 

Veeco Instruments Inc.

100 Sunnyside Boulevard

Woodbury, New York 11797

Attention: General Counsel

 

if to the Executive, to:



the last residential address of Executive known to the Company



 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement will be deemed to have been given on the
date of delivery, if personally delivered; on the business day after the date
when sent, if sent by air courier; and on the third business day after the date
when sent, if sent by mail, in each case addressed to such party as provided in
this section or in accordance with the latest unrevoked direction from such
party.

 

11

--------------------------------------------------------------------------------


 

                13.           Offset; Withholding.  The amount of severance pay
provided under this Agreement, if any, may serve to offset or reduce any
severance, termination or similar payments the Company may be required to pay
Executive under federal, state and local laws or any separate severance policy
or plan of the Company.  The Company is authorized to withhold, or cause to be
withheld, from any payment or benefit under this Agreement the full amount of
any applicable withholding taxes or other applicable deductions.

 

                14.           IRC Section 409A.  The parties understand and
agree that certain payments contemplated by this Agreement, including severance
pay, may be “deferred compensation” for purposes of IRC Section 409A. 
Notwithstanding any provision of this Agreement to the contrary, any payments
constituting deferred compensation required to be made upon or in respect of the
Executive’s termination of employment hereunder shall not be paid prior to six
months after the Executive’s termination of employment, to the extent necessary
to comply with IRC Section 409A(2)(B)(i).  The Company shall identify in writing
delivered to the Executive any payments it reasonably determines are subject to
delay hereunder and shall promptly pay any such delayed payments, without
interest, at the conclusion of the applicable six month period (or, if later,
when scheduled to be paid under the terms of the Agreement).  No deferred
compensation payable hereunder shall be subject to acceleration or to any change
in the specified time or method of payment, except as otherwise provided under
this Agreement and consistent with IRC Section 409A.  In no event shall the
Company have any liability or obligation with respect to taxes for which the
Executive may become liable as a result of the application of IRC Section 409A.

 

15.           Assignment; Successors.  This Agreement is personal to Executive
and Executive shall not assign or transfer this Agreement or any of his rights
or obligations hereunder.  The provisions hereof will inure to the benefit of,
and be binding upon, the respective heirs, legal representatives and successors
of Executive and each successor of the Company, whether by merger,
consolidation, transfer of all or substantially all of its assets or otherwise.

 

                16.           Legal Fees.  The Company hereby agrees to pay the
legal fees and expenses of DLA Piper in connection with their representing
Executive in the negotiation and documentation of this Agreement (not to exceed
$5,000).  Such payment shall be made before August 31, 2007.

 

                17.           Cooperation.  Following any termination of
Executive’s employment, Executive shall reasonably cooperate with the Company,
at mutually convenient times, in connection with (i) all matters relating to the
completion or transition of pending work on behalf of the Company, and (ii) any
existing or future internal or external investigation or litigation in which the
Company deems Executive’s cooperation necessary.

 

18.           Entire Agreement; Amendment; Waiver.  This Agreement contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements or understandings among the parties with
respect thereto including the offer letter dated April 19, 2007.  This Agreement
may be amended or terminated only in a writing signed by the parties hereto. 
The waiver by either party of a breach of any provision of this Agreement by the
other party must be in writing and will not operate, or be construed as, a
waiver of any subsequent breach by such other party.

 

12

--------------------------------------------------------------------------------


 

                19.           Headings.  The section headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement.

 

                20.           Effective Date.  This Agreement shall become
effective on July 1, 2007.

*     *     *     *     *

 

                IN WITNESS WHEREOF, the parties have duly executed this
Agreement as of the date first above written.

 

VEECO INSTRUMENTS INC.

EXECUTIVE

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

John R. Peeler

 

Title:

 

 

Position:

Chief Executive Officer

 

 

 

 

Initial Base Salary:

$600,000

 

 

 

 

Severance Period:

36 months

 

13

--------------------------------------------------------------------------------


 

APPENDIX A

NOTICE OF RESTRICTED STOCK AWARD

 

 

VEECO INSTRUMENTS INC.

NOTICE OF RESTRICTED STOCK AWARD

                Veeco Instruments Inc. (the “Company”), is pleased to confirm
the award to the employee named below (“Participant”) of restricted shares of
common stock, par value $0.01 per share, of the Company described below.

 

Participant:

 

                                       

 

 

 

Award Date:

 

                           , 2007

 

 

 

Aggregate number of shares of Restricted
Stock subject to the Award (the “Award”):

 


                          Shares

 

 

 

Vesting/Lapsing of Restrictions:



 

One-third of the shares comprising the Award will vest, and the restrictions
with respect to such shares shall lapse, on each of first three anniversaries of
the Award Date.

 

 

 

Additional Provisions:

 

This Award shall be subject to the terms and conditions set forth in the Veeco
Instruments Inc. Terms and Conditions of Restricted Stock Award (2007) (the
“Terms and Conditions”). Unless Participant notifies Veeco within 10 days
following receipt of this notice that he or she declines this Award, Participant
will be deemed to have accepted and agreed to the Terms and Conditions. Any such
notice should be in writing and sent to Veeco Instruments Inc., Attention:
General Counsel, 100 Sunnyside Boulevard, Suite B, Woodbury, NY 11797 or by
facsimile to 516-677-0380.

 

 

 

 

VEECO INSTRUMENTS INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

A-1

--------------------------------------------------------------------------------


 

VEECO INSTRUMENTS INC.

 

TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD

(2007)

 

These TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD (2007) (these “Terms and
Conditions”) apply to any award by Veeco Instruments Inc., a Delaware
corporation (the “Company”), of the Company’s common stock, par value $0.01 per
share (“Common Stock”), subject to certain restrictions (“Restricted Stock”),
pursuant to the Veeco Instruments Inc. 2000 Stock Incentive Plan (as it may be
amended from time to time, the “Plan”), which specifically references these
Terms and Conditions.

ARTICLE 1.

DEFINITIONS

 

Section 1.1             In General.  Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Plan and/or the
applicable Notice of Restricted Stock Award.  In addition, wherever the
following term is used in these Terms and Conditions, it shall have the meaning
specified below, unless the context clearly indicates otherwise.

Section 1.2             “Restrictions” shall mean the restrictions on sale or
other transfer set forth in Section 4.2 and the exposure to forfeiture set forth
in Section 3.1.

ARTICLE 2.
RESTRICTED STOCK  AWARD

Section 2.1             Award of Restricted Stock.  The Award is made in
consideration of the Participant’s agreement to remain in the employ of the
Company and for other good and valuable consideration which the Committee has
determined exceeds the aggregate par value of the shares of Common Stock subject
to the Award.

Section 2.2             Award Subject to Plan.  The Award is subject to the
terms and provisions of the Plan, including without limitation Section 8
thereof.

ARTICLE 3.
RESTRICTIONS

Section 3.1             Forfeiture.  Unless otherwise provided by written
agreement between the Company and Participant, which may be entered into at any
time, including in connection with the termination of Participant’s employment,
any shares of Restricted Stock which are not vested at the time Participant’s
employment with the Company or one of its Subsidiaries terminates shall
thereupon be forfeited immediately and without any further action by the Company
or the Participant.

 

A-2

--------------------------------------------------------------------------------


 

Section 3.2             Vesting and Lapse of Restrictions.  Subject to Section
3.1, the Restrictions shall lapse with respect to the Restricted Stock subject
to the Award, and the Participant’s rights thereto shall vest, as follows:

Date:

 

Restrictions Shall
Lapse with Respect to:

First Anniversary of Award Date

 

One-third of the Award

Second Anniversary of Award Date

 

One-third of the Award

Third Anniversary of Award Date

 

One-third of the Award

 

provided, in each case, that the Participant remains continuously employed in
active service from the Award Date through such vesting date.

Section 3.3             Legend.  Until such time as the Restrictions have
lapsed, the Company may instruct the transfer agent for the Common Stock and/or
other record-keepers to include a restrictive code or similar notation in its
records (or legend on stock certificates, if any) to denote the Restrictions and
any applicable federal and/or state securities laws restrictions relating to
Restricted Stock.  The notation or legend may include the following:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN THE PLAN AND IN THE TERMS AND CONDITIONS APPLICABLE TO THE RESTRICTED
STOCK AWARD, COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL OFFICE OF THE
CORPORATION.”


SECTION 3.4             PAYMENT OF TAXES; ISSUANCE OF SHARES.


(A)                           PARTICIPANT UNDERSTANDS, ACKNOWLEDGES AND AGREES
THAT, UNLESS A SECTION 83(B) ELECTION IS MADE (AS DESCRIBED IN SECTION 3.6), THE
DIFFERENCE BETWEEN THE FAIR MARKET VALUE OF THE RESTRICTED STOCK AT THE TIME IT
VESTS, AND THE AMOUNT, IF ANY, PAID BY THE PARTICIPANT FOR SUCH STOCK IS SUBJECT
TO STATE AND FEDERAL INCOME TAXES AND PARTICIPANT IS RESPONSIBLE FOR PAYING SUCH
TAXES.


(B)                           IF THE COMPANY IS REQUIRED TO WITHHOLD ANY SUCH
TAXES, PARTICIPANT HEREBY AUTHORIZES ANY BROKERAGE FIRM DETERMINED ACCEPTABLE TO
THE COMPANY FOR SUCH PURPOSES TO SELL ON PARTICIPANT’S BEHALF A WHOLE NUMBER OF
SHARES FROM THE NUMBER OF VESTED SHARES OF RESTRICTED STOCK DELIVERED TO
PARTICIPANT AT THE TIME THE RESTRICTIONS LAPSE TO GENERATE CASH PROCEEDS
SUFFICIENT TO SATISFY THE TAX WITHHOLDING OBLIGATION, PROVIDED THAT NO SUCH SALE
SHALL BE MADE IF SUCH SALE WOULD VIOLATE ANY APPLICABLE SECURITIES LAW.  THE
SHARES WILL BE SOLD AS SOON AS PRACTICABLE FOLLOWING THE DAY THE TAX WITHHOLDING
OBLIGATION ARISES.  THE PARTICIPANT WILL BE RESPONSIBLE FOR ALL BROKERAGE FEES
AND OTHER COSTS OF SALE AND PARTICIPANT AGREES TO INDEMNIFY AND HOLD THE COMPANY
HARMLESS FROM ANY LOSSES, COSTS, DAMAGES, OR EXPENSES RELATING TO ANY SUCH
SALE.  PARTICIPANT ACKNOWLEDGES THAT THE COMPANY OR ITS DESIGNEE IS UNDER NO
OBLIGATION TO ARRANGE FOR SUCH SALE AT ANY PARTICULAR PRICE, AND THAT THE
PROCEEDS OF ANY SUCH SALE MAY NOT BE SUFFICIENT TO SATISFY PARTICIPANT’S TAX
WITHHOLDING OBLIGATION.  ACCORDINGLY, PARTICIPANT AGREES TO PAY TO THE COMPANY
AS SOON AS PRACTICABLE ANY AMOUNT OF THE TAX WITHHOLDING OBLIGATION THAT IS NOT
SATISFIED BY THE SALE OF SHARES DESCRIBED ABOVE.  THE COMPANY MAY, AT ITS
DISCRETION, FULFILL ITS

 

A-3

--------------------------------------------------------------------------------


 


TAX WITHHOLDING OBLIGATION BY REDUCING THE NUMBER OF VESTED SHARES OF RESTRICTED
STOCK DELIVERED TO PARTICIPANT AT THE TIME THE RESTRICTIONS LAPSE BY THE NUMBER
OF SHARES OF RESTRICTED STOCK REQUIRED TO SATISFY SUCH TAX WITHHOLDING
REQUIREMENTS (BASED ON THE FAIR MARKET VALUE OF SHARES AT SUCH TIME).  SUCH
SHARES OF VESTED RESTRICTED STOCK SHALL BE RETURNED TO THE COMPANY. 
PARTICIPANT’S ACKNOWLEDGEMENT AND ACCEPTANCE OF THESE TAX PROVISIONS ARE
CONDITIONS PRECEDENT TO THE RIGHT OF PARTICIPANT TO RECEIVE THE RESTRICTED STOCK
UNDER THE PLAN AND THIS AGREEMENT.


(C)                           IN LIEU OF THE SALE OR REDUCTION OF SHARES
DELIVERED DESCRIBED IN PARAGRAPH (B) ABOVE, PARTICIPANT MAY PAY TO THE COMPANY
THE AMOUNT OF TAX REQUIRED TO BE WITHHELD IN CASH, BY CHECK OR IN OTHER FORM
SATISFACTORY TO THE COMPANY.  SUCH PAYMENT MUST BE MADE BY THE DATE ON WHICH THE
RESTRICTIONS LAPSE OR SUCH LATER DATE AS IS ESTABLISHED BY THE COMPANY (NOT TO
EXCEED 15 DAYS AFTER THE DATE ON WHICH THE RESTRICTIONS LAPSE).


(D)                           THE SHARES WILL BE DEPOSITED DIRECTLY INTO
PARTICIPANT’S BROKERAGE ACCOUNT WITH THE COMPANY’S APPROVED BROKER WHEN VESTED
AND ANY APPLICABLE WITHHOLDING OBLIGATIONS HAVE BEEN SATISFIED.


SECTION 3.5             CERTAIN CHANGES IN CAPITALIZATION.  IF THE SHARES OF THE
COMPANY’S COMMON STOCK AS A WHOLE ARE INCREASED, DECREASED, CHANGED INTO OR
EXCHANGED FOR A DIFFERENT NUMBER OR KIND OF SHARES OR SECURITIES OF THE COMPANY,
WHETHER THROUGH MERGER, CONSOLIDATION, REORGANIZATION, RECAPITALIZATION,
RECLASSIFICATION, STOCK DIVIDEND, STOCK SPLIT, COMBINATION OF SHARES, EXCHANGE
OF SHARES, CHANGE IN CORPORATE STRUCTURE OR THE LIKE, THE COMMITTEE, IN ITS SOLE
DISCRETION, SHALL HAVE THE DISCRETION AND POWER TO DETERMINE AND TO MAKE
EFFECTIVE PROVISION FOR ACCELERATION OF THE TIME OR TIMES AT WHICH ANY
RESTRICTIONS SHALL LAPSE OR BE REMOVED.  IN ADDITION, IN THE CASE OF THE
OCCURRENCE OF ANY EVENT DESCRIBED IN THIS SECTION 3.5, THE COMMITTEE, SUBJECT TO
THE PROVISIONS OF THE PLAN AND THESE TERMS AND CONDITIONS, SHALL MAKE AN
APPROPRIATE AND PROPORTIONATE ADJUSTMENT IN THE NUMBER AND KIND OF SHARES OF
RESTRICTED STOCK, TO THE END THAT AFTER SUCH EVENT THE PARTICIPANT’S
PROPORTIONATE INTEREST SHALL BE MAINTAINED AS BEFORE THE OCCURRENCE OF SUCH
EVENT.  ANY SUCH ADJUSTMENT MADE BY THE COMMITTEE SHALL BE FINAL AND BINDING
UPON THE PARTICIPANT, THE COMPANY AND ALL OTHER INTERESTED PERSONS. IN THE EVENT
THAT THE PARTICIPANT RECEIVES ANY NEW OR ADDITIONAL OR DIFFERENT SHARES OR
SECURITIES BY REASON OF ANY TRANSACTION OR EVENT DESCRIBED IN THIS SECTION 3.5,
SUCH NEW OR ADDITIONAL OR DIFFERENT SHARES OR SECURITIES WHICH ARE ATTRIBUTABLE
TO THE PARTICIPANT IN HIS CAPACITY AS THE REGISTERED OWNER OF THE RESTRICTED
STOCK THEN SUBJECT TO RESTRICTIONS, SHALL BE CONSIDERED TO BE RESTRICTED STOCK
AND SHALL BE SUBJECT TO ALL OF THE RESTRICTIONS.


SECTION 3.6             SECTION 83(B) ELECTION.  PARTICIPANT UNDERSTANDS THAT,
UNDER SECTION 83(A) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), THE PARTICIPANT WILL RECOGNIZE AS ORDINARY INCOME THE DIFFERENCE
BETWEEN THE AMOUNT, IF ANY, PAID FOR THE SHARES OF COMMON STOCK AND THE FAIR
MARKET VALUE OF SUCH SHARES AT THE TIME THE RESTRICTIONS ON SUCH SHARES LAPSE. 
PARTICIPANT UNDERSTANDS THAT, NOTWITHSTANDING THE PRECEDING SENTENCE,
PARTICIPANT MAY ELECT TO BE TAXED AT THE TIME OF THE AWARD DATE, RATHER THAT AT
THE TIME THE RESTRICTIONS LAPSE, BY FILING AN ELECTION UNDER SECTION 83(B) OF
THE CODE (AN “83(B) ELECTION”) WITH THE INTERNAL REVENUE SERVICE WITHIN 30 DAYS
OF THE AWARD DATE. IN THE EVENT PARTICIPANT FILES AN 83(B) ELECTION, PARTICIPANT
WILL RECOGNIZE ORDINARY INCOME IN AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN THE
AMOUNT, IF ANY, PAID FOR THE SHARES OF COMMON STOCK AND THE FAIR MARKET VALUE OF
SUCH SHARES AS OF THE AWARD DATE, AND WILL BE RESPONSIBLE FOR PAYING ALL SUCH
TAXES, AND, IF

 

A-4

--------------------------------------------------------------------------------


 


APPLICABLE, PAYING THE COMPANY THE AMOUNT OF ANY TAX REQUIRED TO BE WITHHELD
THEREON AT THE TIME OF SUCH ELECTION, IN THE MANNER SET FORTH IN SECTION 3.4. 
PARTICIPANT FURTHER UNDERSTANDS THAT A COPY OF SUCH 83(B) ELECTION FORM MUST BE
FILED WITH HIS OR HER FEDERAL INCOME TAX RETURN FOR THE CALENDAR YEAR IN WHICH
THE AWARD FALLS, AND A COPY DELIVERED TO THE COMPANY.  PARTICIPANT ACKNOWLEDGES
THAT THE FOREGOING IS ONLY A SUMMARY OF THE EFFECT OF UNITED STATES FEDERAL
INCOME TAXATION WITH RESPECT TO THE AWARD OF RESTRICTED STOCK HEREUNDER, AND
DOES NOT PURPORT TO BE COMPLETE OR TO DEAL WITH ANY STATE LOCAL, OR FOREIGN TAX
REQUIREMENTS THAT MIGHT APPLY.  PARTICIPANT FURTHER ACKNOWLEDGES THAT THE
COMPANY IS NOT RESPONSIBLE FOR FILING THE PARTICIPANT’S 83(B) ELECTION, AND THE
COMPANY HAS DIRECTED PARTICIPANT TO SEEK INDEPENDENT ADVICE REGARDING THE
APPLICABLE PROVISIONS OF THE CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY,
STATE OR FEDERAL GOVERNMENT OR FOREIGN COUNTRY IN WHICH PARTICIPANT MAY RESIDE,
AND THE TAX CONSEQUENCES OF PARTICIPANT’S DEATH.

ARTICLE 4.
OTHER PROVISIONS


SECTION 4.1             BOOK ENTRY; ESCROW.  THE SHARES REPRESENTING THE
RESTRICTED STOCK WILL BE HELD IN BOOK-ENTRY OR GLOBAL CERTIFICATE FORM.  IF THE
COMPANY INSTEAD CHOOSES TO ISSUE SHARE CERTIFICATES REPRESENTING THE RESTRICTED
STOCK, THE CERTIFICATES FOR THE RESTRICTED STOCK SHALL BE DEPOSITED IN ESCROW
WITH THE SECRETARY OR ASSISTANT SECRETARY OF THE COMPANY OR SUCH OTHER ESCROW
HOLDER AS THE COMPANY MAY APPOINT; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE
PARTICIPANT RETAIN PHYSICAL CUSTODY OF ANY CERTIFICATES REPRESENTING UNVESTED
RESTRICTED STOCK ISSUED TO HIM.  THE DEPOSITED CERTIFICATES SHALL REMAIN IN
ESCROW UNTIL ALL OF THE RESTRICTIONS LAPSE OR SHALL HAVE BEEN REMOVED.

Section 4.2             Restricted Stock Not Transferable.  No Restricted Stock
or any interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of the Participant or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 4.2 shall not prevent transfers by will or by
applicable laws of descent and distribution.


SECTION 4.3             RIGHTS AS STOCKHOLDER.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, UPON ISSUANCE OF THE SHARES OF RESTRICTED STOCK PURSUANT TO SECTION 4.1,
THE PARTICIPANT SHALL HAVE ALL THE RIGHTS OF A STOCKHOLDER WITH RESPECT TO SAID
SHARES, SUBJECT TO THE RESTRICTIONS HEREIN, INCLUDING THE RIGHT TO VOTE THE
SHARES AND TO RECEIVE ALL DIVIDENDS OR OTHER DISTRIBUTIONS PAID OR MADE WITH
RESPECT TO THE SHARES OR RESTRICTED STOCK; PROVIDED, HOWEVER, THAT ANY AND ALL
SHARES OF COMMON STOCK RECEIVED BY THE PARTICIPANT WITH RESPECT TO SUCH
RESTRICTED STOCK AS A RESULT OF STOCK DIVIDENDS, STOCK SPLITS OR ANY OTHER FORM
OF RECAPITALIZATION SHALL ALSO BE SUBJECT TO THE RESTRICTIONS UNTIL THE
RESTRICTIONS ON THE UNDERLYING SHARES OF RESTRICTED STOCK LAPSE OR ARE REMOVED
PURSUANT TO THESE TERMS AND CONDITIONS.

Section 4.4             No Right to Continued Employment.  Nothing in these
Terms and Conditions or in the Plan shall confer upon the Participant any right
to continue in the employ of

 

A-5

--------------------------------------------------------------------------------


 

the Company or any of its Subsidiaries or shall interfere with or restrict in
any way the rights of the Company or its Subsidiaries, which are hereby
expressly reserved, to discharge the Participant at any time for any reason
whatsoever, with or without cause, except as may otherwise be provided by any
written agreement entered into by and between the Company and the Participant.


SECTION 4.5             GOVERNING LAW.   THE LAWS OF THE STATE OF DELAWARE SHALL
GOVERN THE INTERPRETATION, VALIDITY, ADMINISTRATION, ENFORCEMENT AND PERFORMANCE
OF THE TERMS OF THESE TERMS AND CONDITIONS REGARDLESS OF THE LAW THAT MIGHT BE
APPLIED UNDER PRINCIPLES OF CONFLICTS OF LAWS.

Section 4.6             Conformity to Securities Laws.  The Participant
acknowledges that the Plan and these Terms and Conditions are intended to
conform to the extent necessary with all provisions of the Securities Act of
1933, as amended, and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and any and all regulations and rules promulgated thereunder by
the Securities and Exchange Commission, including without limitation Rule 16b-3
under the Exchange Act.  Notwithstanding anything herein to the contrary, the
Plan shall be administered, and the Awards are granted, only in such a manner as
to conform to such laws, rules and regulations.  To the extent permitted by
applicable law, the Plan and these Terms and Conditions shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.

Section 4.7             Amendment, Suspension and Termination.  The Award and
these Terms and Conditions may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Committee or the Board, provided that, except as may otherwise be provided by
the Plan, neither the amendment, suspension nor termination of the Award or
these Terms and Conditions shall, without the consent of the Participant, alter
or impair any rights or obligations under any Award.

Section 4.8             Notices.  Notices required or permitted hereunder shall
be given in writing and shall be deemed effectively given upon personal delivery
or upon deposit in the United States mail by certified mail, with postage and
fees prepaid, addressed to the Participant to his address shown in the Company
records, and to the Company at its principal executive office.

Section 4.9             Severability. The invalidity or unenforceability of any
paragraph or provision of these Terms and Conditions shall not affect the
validity or enforceability of any other paragraph or provision, and all other
provisions shall remain in full force and effect.  If any provision of these
Terms and Conditions is held to be excessively broad, then such provision shall
be reformed and construed by limiting and reducing it so as to be enforceable to
the maximum extent permitted by law.

Section 4.10           Certain Provisions Applicable to Participants Employed at
International Locations.  The Company will assess its requirements regarding
tax, social insurance and any other payroll tax (“Tax-Related Items”)
withholding and reporting in connection with the shares of Restricted Stock. 
These requirements may change from time to time as laws or interpretations
change.  Regardless of the actions of the Company in this regard, Participant
hereby acknowledges and agrees that the ultimate liability for any and all Tax-

 

A-6

--------------------------------------------------------------------------------


 

Related Items is and remains his or her responsibility and liability and that
the Company makes no representations nor undertakings regarding treatment of any
Tax-Related Items in connection with any aspect of the grant of Restricted Stock
and does not commit to structure the terms of the grant or any aspect of the
Restricted Stock to reduce or eliminate the Participant’s liability regarding
Tax-Related Items.  In the event that the Company must withhold any Tax-Related
Items as a result of the grant or vesting of the Restricted Stock, Participant
agrees to make arrangements satisfactory to the Company to satisfy all
withholding requirements.  Participant authorizes the Company to withhold all
applicable Tax-Related Items legally due from the Participant from his or her
wages or other cash compensation paid him or her by the Company and/or to cause
the sale of vested shares of Restricted Stock on Participant’s behalf or reduce
the number of vested shares of Restricted Stock delivered to Participant at the
time the restrictions lapse, as contemplated by Section 3.4 above, to satisfy
such Tax-Related Items.

Section 4.11           Data Privacy.  Participant consents to the collection,
use and transfer of personal data as described in this Section.  Participant
understands that the Company and its Subsidiaries hold certain personal
information about the Participant, including the Participant’s name, home
address and telephone number, date of birth, social security number or
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock (restricted or otherwise) awarded, cancelled,
exercised, vested, unvested or outstanding in Participant’s favor, for the
purpose of managing and administering the Plan (“Data”).  Participant further
understands that the Company and/or its Subsidiaries will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of Participant’s participation in the Plan, and that the Company
and/or any of its Subsidiaries may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan (“Data Recipients”).  Participant understands that these
Data Recipients may be located in the Participant’s country of residence, the
European Economic Area, or elsewhere throughout the world, such as the United
States.  Participant authorizes the Data Recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant’s participation in the
Plan, including any transfer of such Data, as may be required for the
administration of the Plan and/or the subsequent holding of shares on the
Participant’s behalf, to a broker or other third party with whom Participant may
elect to deposit any shares of stock acquired upon vesting of the shares of
Restricted Stock.  Participant understands that he or she may, at any time,
review the Data, require any necessary amendments to it or withdraw the consent
herein in writing by contacting the Company.  Withdrawal of consent may,
however, affect Participant’s ability to participate in the Plan.

*     *     *     *     *

 

A-7

--------------------------------------------------------------------------------


 

APPENDIX B

INVENTIONS PRIOR TO EMPLOYMENT WITH EMPLOYER

 

Brief Description of Inventions (1)

 

Right, Title or Interest
and Date Acquired

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)             “None” unless otherwise indicated.

 

B-1

--------------------------------------------------------------------------------